Opinion issued September 29, 2015




                                    In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-15-00314-CV
                         ———————————
  CEVA LOGISTICS U.S., INC. AND CEVA FREIGHT, LLC, Appellants
                                     V.
                   ACME TRUCK LINE, INC., Appellee



                  On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Case No. 2010-39403



                        MEMORANDUM OPINION

     Appellants, CEVA Logistics U.S., Inc. and CEVA Freight, LLC

(collectively “CEVA”), attempt to appeal from the trial court’s March 5, 2015
order that they take nothing on their cross-claim against appellee, Acme Truck

Line, Inc. We dismiss the appeal for want of jurisdiction.

      In 2010, Cellco Partnership d/b/a Verizon Wireless filed suit against CEVA,

Acme Truck Line, and American Eagle Transport Inc. f/k/a New Horizon

Transportation Inc. CEVA answered Cellco Partnership’s suit and asserted

cross-claims against American Eagle Transport and Acme Truck Line. See TEX. R.

CIV. P. 97(e). Acme Truck Line then asserted a cross-claim against American

Eagle Transport, which asserted cross-claims against CEVA. On March 5, 2015,

the trial court granted Acme Truck Line’s first amended motion for summary

judgment on CEVA’s cross-claim, denied CEVA’s amended motion for summary

judgment on that cross-claim, and ordered that CEVA take nothing on its

cross-claim against Acme Truck Line.

      Generally, appellate courts have jurisdiction only over appeals from final

judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); N.E.

Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). To be final, a

judgment must dispose of all issues and parties in a case. Aldridge, 400 S.W.2d at

895. A summary judgment order is final for purposes of appeal only if it either

“actually disposes of all claims and parties then before the court . . . or it states

with unmistakable clarity that it is a final judgment as to all claims and all parties.”

Lehmann, 39 S.W.3d at 192–93; see N.Y. Underwriters Ins. Co. v. Sanchez, 799

                                           2
S.W.2d 677, 678–79 (Tex. 1990) (“In the absence of a special statute making an

interlocutory order appealable, a judgment must dispose of all issues and parties in

the case, including those presented by counterclaim or cross action, to be final and

appealable.”).

      Here, the trial court, in its summary judgment order, granted only Acme

Truck Line’s summary judgment motion and it did not mention any claim other

than CEVA’s cross-claim against Acme Truck Line. The summary judgment order

does not state that it is final or appealable, and it does not include any other “clear

indication that the trial court intended the order to completely dispose of the entire

case.” Am. Heritage Capital, LP v. Gonzalez¸436 S.W.3d 865, 870 (Tex. App.—

Dallas 2014, no pet.). And, the clerk’s record filed in this appeal does not reflect

that the trial court has disposed of all claims and parties before the court.

      Based on the foregoing, we conclude that this Court does not have

jurisdiction over this attempted appeal. Cf. Sanchez, 799 S.W.2d at 679 (summary

judgment that did not dispose of counterclaim was not final and appealable);

Correa v. Greater Northside Mgmt. Dist., No. 01-14-00169-CV, 2014 WL
1803016, at *1 (Tex. App.—Houston [1st Dist.] May 6, 2014, no pet.) (mem. op.)

(concluding summary judgment order that adjudicated only plaintiff’s claims

against defendant and not his counterclaims was not final and appealable).




                                           3
      On June 30, 2015, we notified the parties that the Court might dismiss the

appeal unless CEVA, by July 14, 2015, filed a supplemental clerk’s record

containing documents showing that all parties’ claims had been resolved, or a

response demonstrating that the Court has jurisdiction over this appeal. CEVA has

not responded.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a), 43.2(f).

We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Brown.




                                        4